Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 1 of 6




       EXHIBIT
          A
      Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 2 of 6



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


                                          )
GREGORY FIRMIN,                           )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
CITY OF BOSTON, MASSACHUSETTS,            )
BOSTON POLICE DEPARTMENT,                 ) C. A. No. 1:19-CV-12158-ADB
OFFICER CARL NEMES, and                   )
OFFICER WILLIAM ROBERTSON                 )
      Defendants.                         )
                                          )
                                          )
__________________________________________)

      DEFENDANTS CITY OF BOSTON AND CARL NEMES S MANDATORY
     DISCLOSURE PURSUANT TO FED.R.CIV.P. 26(a) AND LOCAL RULE 26.2

A.     PERSONS LIKELY TO HAVE DISCOVERABLE INFORMATION

        1. Gregory Firmin, 14 Blue Hills Parkway, Milton, Massachusetts.

           Mr. Firmin is believed to have information related to the subject matter

           alleged within the Second Amended Complaint.

        2. Boston Police Officer Joao Depina, c/o Nieve Anjomi or John Fahey, l City

           Hall Room 615, Boston, MA 02201.

           Officer Depina likely has information related to his observations at the scene.

        3. Boston Police Officer Jason Ezekiel, c/o Nieve Anjomi or John Fahey, l City

           Hall Room 615, Boston, MA 02201.

           Officer Ezekiel likely has information related to his observations at the scene.

        4. Boston Police Officer Eamon LeBlanc-Shoemaker, c/o Nieve Anjomi or John

           Fahey, l City Hall Room 615, Boston, MA 02201.



                                       Page 1 of 5
Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 3 of 6



     Officer LeBlanc-Shoemaker likely has information related to his observations

     at the scene.

  5. Boston Police Officer Samora Lopes c/o Nieve Anjomi or John Fahey, l City

     Hall Room 615, Boston, MA 02201.

     Officer Lopes likely has information related to his observations at the scene.

  6. Boston Police Detective Robert Lundbohm c/o Nieve Anjomi or John Fahey, l

     City Hall Room 615, Boston, MA 02201.

     Detective Lundbohm likely has information related to his observations at the

     scene.

  7. Boston Police Officer Jose Molina c/o Nieve Anjomi or John Fahey, l City

     Hall Room 615, Boston, MA 02201.

     Officer Molina likely has information related to his observations at the scene.

  8. Boston Police Officer Carl Nemes c/o Nieve Anjomi or John Fahey, l City

     Hall Room 615, Boston, MA 02201.

     Officer Nemes likely has information related to his observations at the scene.

  9. Boston Police Officer Paul Robertson c/o Nieve Anjomi or John Fahey, l City

     Hall Room 615, Boston, MA 02201.

     Officer Robertson likely has information related to his observations at the

     scene.

  10. Boston Police Officer Joao Rodrigues c/o Nieve Anjomi or John Fahey, l City

     Hall Room 615, Boston, MA 02201.

     Officer Rodrigues likely has information related to his observations at the

     scene.



                                 Page 2 of 5
     Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 4 of 6



       11. Boston Police Officer Ismael Sosa c/o Nieve Anjomi or John Fahey, l City

            Hall Room 615, Boston, MA 02201.

            Officer Sosa likely has information related to his observations at the scene.

       12. Boston Police Officer Norman Texiera c/o Nieve Anjomi or John Fahey, l

            City Hall Room 615, Boston, MA 02201.

            Officer Texiera likely has information related to his observations at the scene.

       The Defendants reserve their rights to amend and supplement this list throughout

the discovery period in this case.


B.   DESCRIPTION OF RELEVANT DOCUMENTS & THINGS

       A.      Incident report dated December 1, 2017.

       B.      Letter from Lee Mitcheson dated August 4, 2018.

       C.      Audio recording of 911 call from 12/1/2017.

       D.      Audio recordings from dispatch from 12/1/2017.

       E.      Audio recordings of interviews of Joao Depina, Jason Ezekiel, Eamon

               Leblanc-Shoemaker, Samara Lopes, Robert Lundbohm, Jose Molina, Carl

               Nemes, Paul Robertson, Joao Rodrigues, Ismael Sosa, and Norman

               Texiera.

       The Defendants reserve their rights to amend and supplement this list throughout

the discovery period in this case.


C.   DAMAGES COMPUTATION & INSURANCE AGREEMENTS

       The Defendants have not pleaded any damages.




                                        Page 3 of 5
     Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 5 of 6



         The Defendants do not have any insurance which would extend coverage to the

allegations contained in the Plain iff c m lain .


D.       EXPERT WITNESSES

         The Defendants do not have an expert witness at this time. The Defendants

reserve their rights to amend and supplement this list in accordance with any scheduling

order.

                                             Respectfully submitted,

                                             Defendants,

Dated: May 21, 2020                          CITY OF BOSTON and CARL NEMES

                                             By their attorneys,

                                             E gene L. O Flahe
                                             Corporation Counsel


                                             /s/ Nieve Anjomi
                                             Nieve Anjomi BBO# 651212
                                             Senior Assistant Corporation Counsel
                                             John A. Fahey, BBO#703399
                                             Assistant Corporation Counsel
                                             City of Boston Law Department
                                             City Hall, Room 615
                                             Boston, MA 02201
                                             617-635-4034
                                             Nieve.Anjomi@boston.gov
                                             John.Fahey@boston.gov




                                       Page 4 of 5
    Case 1:19-cv-12158-ADB Document 33-1 Filed 06/19/20 Page 6 of 6



                            CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I served by email, a true copy of the Initial
Disclosures to:

Paul M. Glickman
Glickman LLC                                     H. Luke Mitcheson, BBO#: 676386
One South Market Building, 4th Floor             One State Street, Suite 1050
Boston, MA 02109                                 Boston, MA 02109
pmg@glickmanllc.com                              luke@mitchesonlee.com



                                                            /s/ Nieve Anjomi
                                                            Nieve Anjomi




                                       Page 5 of 5
